DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Wong on 01/25/2022.
The application has been amended as follows: 

subjecting the crude enzyme-modified stevia sugar 

7. (Currently amended) The preparation method according to claim 1, wherein the mass ratio of the stevia sugar raw material to the β-fructosidase is 1:[[(]]0.1-2[[)]].  
8. (Currenlty Amended) The preparation method according to claim 1, wherein the reaction solution further comprises a buffer solution selected from the group consisting of a phosphate buffer solution and a Tris-HCI buffer solution.

9. (Cancelled)

11. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of native β-fructosidase enzyme action on stevia glycosides is represented by Tanaka (“Improvement of taste of natural sweeteners” Pure and Applied Chemistry, Vol. 69, No. 4, pages 675-683, 1997), and demonstrates that a fructosylated derivative is given when β-fructosidase from Arthobactor is used, (Trans-β-2,6-fructofuaranosylation, page 681).  The prior art further teaches examples of production of the product produced by the reaction and 
The prior art does not teach or make obvious that the enzymes claimed may achieve the transformation.  Applicant’s method is therefore found novel and non-obvious as the use of the specific enzymes claimed from the species claimed, produces a product other than what would be expected by the prior art.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-8 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657   

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657